Citation Nr: 1817270	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-12 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from May 1980 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Veteran testified at an April 2013 Board videoconference hearing before a Veterans Law Judge, who is no longer employed by the Board.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge, who conducts a hearing on an appeal, must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  As such, a January 2017 letter was sent to the Veteran, explaining that the Veterans Law Judge who presided over his hearing is no longer available to participate in his appeal and that he should respond within 30 days if he wished to appear at another Board hearing.  The Veteran declined the opportunity to appear at another hearing and thus the Board will proceed to adjudicate the case.


FINDING OF FACT

The most persuasive evidence of record shows the Veteran's acquired psychiatric disorder did not manifest during, or as a result of, active military service, nor is it related to any service-connected disability.   


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depression and anxiety, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.304, 3.306, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that he has a psychiatric disability that is related to service or was caused or aggravated by his service-connected heart disability.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's wife submitted a statement in November 2009 and indicated that the Veteran had a heart attack in 1985.  He subsequently was unable to work, and he felt as though he could not take care of his family.  The Veteran started to withdraw and it appeared he did not care about anything.  In 1986, she returned home and found the Veteran attempting to hang himself in their closet.  Afterwards, the Veteran withdrew even more and always stated that he should have just died when he had the heart attack.  

In May 2002, a social worker noted that the Veteran was severely depressed due to familial issues, including his wife's suicide attempts, fibromyalgia, panic attacks, his eldest son's substance abuse issues, and legal troubles.  The Veteran expressed frustration with his financial situation and his relationship with his family.  

In November 2011, the Veteran received mental health treatment, and the psychologist reported that he was showing slight progress in being treated with medications for depression due to marital and family issues.  

The Veteran received a VA mental disorder examination in December 2011, and the examiner noted diagnoses of depressive disorder, panic disorder without agoraphobia, and alcohol abuse.  The Veteran separated from his wife, and indicated that their relationship was "distant" and "friendly."  He also had two sons; his eldest passed away in 2007, and he described his relationship with his surviving son as "strained."

The examiner noted the Veteran's mental health history, and indicated that the Veteran reported being suicidal in March 1986.  However, the Veteran said that to manipulate his wife into coming back after leaving him and taking the children.  He later denied any suicidal ideation and admitted that his ploy of reporting such was to get her to come home with the children.  The examiner also considered the Veteran's outpatient mental health counseling, which was to treat unresolved grief from the death of his mother and eldest son.

During the examination, the Veteran reported panic attacks and indicated that he could not find happiness.  He lost his mother and son, was separated from his wife, and almost lost his other son to a substance abuse problem.  He stated that he had no relationship with his family and thought of suicide.  

Based on the examination and the Veteran's history, the examiner concluded that it was less likely than not that the Veteran's disability was related to service.  He opined that the Veteran was currently depressed due to his family situation, and noted the March 1986 false suicide incident.  The examiner also stated that if the Veteran's depression was due to a heart condition, the Veteran would not have had years of successful employment.  

Pursuant to the May 2017 Board remand, the Veteran received another VA examination in June 2017 and the examiner found that the Veteran's depression was less likely than not incurred in or caused by service.  The examiner reviewed the all of the medical evidence and noted the false suicide claims from 1986.  While hospitalized, the Veteran stated that he felt "perfect," "fine," and "normal," and denied any significant depressive symptoms.  There was no record of a depression diagnosis or any other mental disorder until 16 years after discharge when he was seen on the occasions for depressive symptoms due to family problems. 

The examiner also opined that the Veteran's condition was not caused or aggravated by any service connected conditions.  The Veteran's depressive features did not appear until 18 years after his myocardial infraction, and they have consistently been attributed to his family circumstances.  The examiner noted that the Veteran received six years of consistent evaluation, observation and treatment by VA mental health providers, and the Veteran's depressive and anxious symptoms had never been attributed to a heart condition.   

The Board finds the VA examinations and opinions, as well as the VA mental health treatment records, highly probative of the Veteran's claim.  The competent, credible medical records indicate that the Veteran has a current acquired psychiatric disability, but that it did not manifest until long after service.  The Veteran experienced several significant life events after discharge, including a strained marriage, the death of his eldest son and substance abuse issues with his other son, and the examiners indicated that such events caused his disability.  The Board notes the Veteran's wife's statements regarding his mental health after he suffered the heart attack, and finds them credible and probative.  However, the competent medical evidence is more probative as it considers the Veteran's entire history, including any statements made regarding the effects of his physical health on his mental health.  Even with such statements, the examiners and psychologists have consistently linked the Veteran's psychiatric disabilities with his personal life.  Thus, service connection for an acquired psychiatric disability is not warranted.  


ORDER

Service connection for an acquired psychiatric disability, to include depression and anxiety, is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


